Thomas, S.
In the case of a nonresident decedent it is only the personal property situated in this State that is the subject of transfer tax. The purpose of the appraisal is, *7therefore, to determine the value of such property, and such value must be determined as of the date of death of the decedent. It is only as incidental to this purpose, and in order to apportion between the property in this State and the property elsewhere the debts and expenses of administration, that an inquiry is made into the value of the property located outside of this State. Where it is shown, as it is in this case, that the property outside of this State has been used by the executor in the exercise of his acknowledged right of election to pay the pecuniary legacies, that it has proved sufficient to pay' all of them, and that all of the property in this State passes to a residuary legatee who is in the class of persons taxable at one per cent., the tax must be imposed at that rate. The order fixing tax is reversed.
Decreed accordingly.